DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2019 and December 5, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0031, line 8 “in a particularly manner” should read “in a particular manner”
Paragraph 0087, line 5, “removed an interpolated new data” should read “removed and interpolated new data”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (1-10, 14-21) and (11-12, 22-23) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps/elements are:  
Independent claims 1 and 11, it is not clear which step/element actively reduces metal artifact in CT image data.  The only active step present is the step of “acquiring”, which is insufficient to elucidate the purported metal artifact reduction as claimed.  As for system claim 11, it is not clear as recited the central processing unit or computer is doing the metal artifact reduction as recited.    
Claims (2-10, 14-21) and (12-13, 22-23) are dependent claims to claim 1 and 11 respectively, inheriting the same deficiency and thus, are rejected for the same reason.
  	Claims 1 and 11, the terms “suitable to” is a relative term which renders the claims indefinite.   Claims (2-10, 14-21) and (12-13, 22-23) are dependent claims to claim 1 and 11 respectively, inheriting the same deficiency and thus, are rejected for the same reason.
	Claims 14-15 are rejected for reciting a single claim claiming both a product (i.e., storage medium) and a process of using (i.e., the process of claim 1) said product.  This is indefinite.  See MPEP 2173.05(p)II. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with “unit” configured to… in claims 11, 13, 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 11-19, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0324499 to Sen Sharma et al. (hereinafter Sen Sharma).
Regarding independent claim 1, Sen Sharma discloses a method for metal artifact reduction in CT image data (Abstract, “metal artifacts may be substantially reduced in dual or multi-energy CT imaging.”), the CT image data including multiple 2D projection images acquired using different projection geometries and suitable to reconstruct a 3D image data set of a volume of an imaged object (Figure 5, element 505 and 510), the method comprising:
a metal artifact reduction process including at least, acquiring, using a multi-energy CT technique, energy-resolved CT image data (paragraph 0002, “system derives the behavior at a different energy based on a signal from two regions of photon energy in the spectrum: the low-energy and the high-energy portions of the incident x-ray spectrum.;” energy resolved CT is CT with a photon detector producing multiple CT images corresponding to energy ranges) associated with multiple energy ranges, wherein at least one result of the multi- energy technique being used in at least one aspect of the metal artifact reduction process (Figure 5, element 500 and 505; paragraph 0036, “FIG. 5 is a high-level flow chart illustrating an example method 500 for metal artifact reduction according to an embodiment of the invention. In particular, method 500 relates to guided metal artifact reduction for spectral (i.e., dual or multi-energy) imaging, wherein metal artifact reduction applied to a first projection dataset is used to guide metal artifact reduction applied to a second projection dataset. As described further herein, the first projection dataset may correspond to a high energy projection dataset while the second projection dataset may correspond to a low energy projection dataset;” thus the first data set is at a specific energy range (in this case high energy range) and a second set is produced at a lower energy range with the goal being metal artifact reduction).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Sen Sharma further discloses further comprising:
segmenting metal areas in at least one of a projection domain (Figure 5, element 560 is performed in the projection domain, in which material decomposition based on ANMAR outputs occurs (see paragraph 0049, “Performing material decomposition comprises decomposing the ANMAR projection datasets into a first material basis and a second material basis.” … “The material bases may comprise, for example, a water basis and an iodine basis. In other examples, the material bases may comprise different combinations of materials.”)) and an image domain (Figure 5, element 530 is image domain, allowing to perform metal image generation (further see figure 9, elements 905-915 where metal masks are generated)), 
correcting the multiple 2D projection images by replacing projection image data with interpolated data in the metal areas, after segmenting (figure 5, element 570 ‘combine metal images and MAR images;’ paragraph 0056, “At 570, method 500 may include combining metal images and MAR images. In particular, the first and second metal images generated at 530 may be combined respectively with the first and second MAR images generated at 565. In this way, the combined images may include the metal present in the FOY, as expected by the imaging system operator and/or physician, but without metal artifacts arising from the metal;” the images are being combined, in order to keep the raw metal however, the metal artifact areas (read as metal areas) is interpolated; paragraph 0102, “applying the corrections further comprises calculating a weighting function based on the first interpolated projection dataset and the location of the metal, blending the first interpolated projection dataset with the first projection dataset based on the weighting function,”), and
reconstructing an artifact-reduced 3D image data set from the multiple 2D projection images, after the correcting (paragraph 0056, “At 570, method 500 may include combining metal images and MAR images. In particular, the first and second metal images generated at 530 may be combined respectively with the first and second MAR images generated at 565;” further, the metal images are referenced in terms of voxels (i.e. 3D volumetric images), paragraph 0020; paragraph 0031, “The acquired sets of projection data may be used for basis material decomposition (BMD). During BMD, the measured projections are converted to a set of density line-integral projections. The density line-integral projection may be reconstructed to form a density map or image of each respective basis material, such as bone, soft tissue, and/or contrast agent maps. The density maps or images may be, in turn, associated to form a volume rendering of the basis material, for example, bone, soft tissue, and/or contrast agent, in the imaged volume”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Sen Sharma further discloses, wherein the segmenting is performed in the image (Figure 5, element 540; Paragraph 0041, “while steps 540 through 565 comprise a MAR branch wherein MAR images are generated and metal artifact reduction is performed;” Figure 9, element 910 “generate third metal mask by thresholding mono-energetic image with first metal threshold”),  wherein the metal areas in the projection images are determined by forward projection and wherein interpolation is performed in the projection domain (Paragraph 0044, “At 550, method 500 may include applying normalized metal artifact reduction (NMAR) to each prior image. NMAR comprises a method for replacing corrupted sonogram samples in an original projection dataset. For example, the first projection dataset is normalized by a forward projection of the first prior image to create a first normalized projection dataset.”).
Regarding dependent claim 4, the rejection of claim 2 is incorporated herein. Additionally, Sen Sharma further discloses wherein CT image data associated with a relatively highest energy range, is used for the segmenting of the metal areas (Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold.”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Sen Sharma further discloses wherein the energy resolved CT image data is acquired in a single scan by using a photon counting detector (Paragraph 0026, “As described above, each detector 20 may be designed to directly convert radiographic energy to electrical signals containing energy discriminatory or photon count data.”) using at least one energy threshold (Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold.”).
(abstract, “Various methods and systems for spectral computed tomography imaging are provided”… “metal artifacts may be substantially reduced in dual or multi-energy CT imaging.”), the CT image data including multiple 2D projection images acquired using different projection geometries (figure 5, element 505) and suitable to reconstruct a 3D image data set of a volume of an imaged object, comprising:
at least one central processing unit or a computer, to evaluate image data (Figure 2, element 36).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Sen Sharma further discloses wherein the system is or comprises a medical imaging system (Paragraph 0001, “Embodiments of the subject matter disclosed herein relate to diagnostic imaging, and more particularly, to metal artifact reduction for dual energy spectral computed tomography (CT) imaging.”).
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, Sen Sharma further discloses wherein the at least one central processing unit or the computer are part of a network, configured to communicate with the medical imaging system (Figure 2, elements 12 and 36 are communicating together).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, Sen Sharma further discloses a non-transitory electronically readable storage medium storing a computer program (Paragraph 0112, “The imaging system further comprises a computer operably connected to the DAS and programmed with instructions in non-transitory memory”), the computer program including program elements, readable and executable by a computer (Paragraph 0095, “An implementation of system 10 and/or 1000 in an example comprises a plurality of components such as one or more of electronic components, hardware components, and/ or computer software components.”), to perform the method of claim 1 when the program elements are executed by the computer (see claim 1).
Regarding dependent claim 15, the rejection of claim 2 is incorporated herein. Additionally, Sen Sharma further discloses a non-transitory electronically readable storage medium storing a computer program (Paragraph 0095, “An implementation of system 10 and/or 1000 in an example comprises a plurality of components such as one or more of electronic components, hardware components, and/ or computer software components.”), the computer program including program elements, readable and executable by a computer (Paragraph 0112, “The imaging system further comprises a computer operably connected to the DAS and programmed with instructions in non-transitory memory”), to perform the method of claim 2 when the program elements are executed by the computer (see claim 2).
Regarding dependent claim 16, the rejection of claim 1 is incorporated herein. Additionally, Sen Sharma further discloses wherein the imaged object is a patient (Paragraph 0018, “As described herein above, the presence of metal in an object being imaged (e.g., a patient, packages, etc.)”).
Regarding dependent claim 17, the rejection of claim 4 is incorporated herein. Additionally, Sen Sharma further discloses wherein CT image data is associated with a relatively highest energy range, determined using the highest threshold in a photon counting detector (Paragraph 0026, “As described above, each detector 20 may be designed to directly convert radiographic energy to electrical signals containing energy discriminatory or photon count data;” Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold.”)
Regarding dependent claim 18, the rejection of claim 4 is incorporated herein. Additionally, Sen Sharma further discloses wherein CT image data associated with a relatively highest energy range is used for the segmenting of the metal areas in the image domain (Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold;” Paragraph 0067, “The segmentation generates the first metal mask by applying a metal threshold to the first uncorrected image and inserting any voxels above the metal threshold value into the first metal mask.”).
Regarding dependent claim 19, the rejection of claim 3 is incorporated herein. Additionally, Sen Sharma further discloses wherein CT image data associated with a relatively highest energy range, is used for the segmenting of the metal areas (Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold).
Regarding dependent claim 22, the rejection of claim 11 is incorporated herein. Additionally, Sen Sharma further discloses wherein the system is a computed tomography system (Paragraph 0018, “The operating environment of the present invention is described with respect to a sixty-four-slice computed tomography (CT) system, such as the CT imaging system shown in FIGS. 1-4.”).
(Figure 2, element 36) is further configured to perform:
segmenting metal areas in at least one of a projection domain and an image domain, correcting the multiple 2D projection images by replacing projection image data with interpolated data in the metal areas, after segmenting, and reconstructing an artifact-reduced 3D image data set from the multiple 2D projection images, after the correcting (see claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sen Sharma further in view of U.S. Publication No. 2015/0078507 to Kyriakou (hereinafter Kyriakou).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Sen Sharma further discloses wherein, before the interpolation, the projection images are normalized based on a forward projection of a 3D prior image determined from a 3D initial image (Paragraph 0044, “At 550, method 500 may include applying normalized metal artifact reduction (NMAR) to each prior image. NMAR comprises a method for replacing corrupted sonogram samples in an original projection dataset. For example, the first projection dataset is normalized by a forward projection of the first prior image to create a first normalized projection dataset.”), reconstructed from projection images originally acquired, by multi-threshold segmentation (paragraph 0018, “In dual or multi-energy CT imaging, multiple projection datasets may be acquired, where each projection dataset corresponds to a different acquisition energy;” Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold. A second metal mask may then be generated based on the first metal mask and the lower energy projection dataset”).
Sen Sharma fails to explicitly disclose wherein the projection images are denormalized after interpolation. However, Sen Sharma does disclose at Figure 5, elements 570, and 575, both steps further alter the image, thus denormalizing the image after the interpolation has already occurred or would have been necessitated to occur0.
Additionally, Kyriakou discloses wherein the projection images are denormalized after interpolation (paragraph 0004, “An interpolation method may be used to compensate the object traces, in particular metal traces, in the projection images;” paragraph 0017, “the measured projection images and the comparative images are normalized using the normalization images, wherein the corrected measured projection images are denormalized after the removal of the object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kyriakou in order to reduce artifacts caused by x-ray attenuating objects within a volumetric data set (abstract).
(Paragraph 0001, “Embodiments of the subject matter disclosed herein relate to diagnostic imaging, and more particularly, to metal artifact reduction for dual energy spectral computed tomography (CT) imaging”), associated with a relatively highest energy range (Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold.”), and spectral information determined as a result of a multi-energy technique (paragraph 0018, “In dual or multi-energy CT imaging, multiple projection datasets may be acquired, where each projection dataset corresponds to a different acquisition energy.”) is used for refining at least one of the multi-threshold segmentation and material classification when determining the prior image (Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold. A second metal mask may then be generated based on the first metal mask and the lower energy projection dataset”).
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Sen Sharma in the combination further discloses wherein spectral information, determined as a result of the multi-energy technique, is used for the at least one of the multi-threshold segmentation and material classification (Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold. A second metal mask may then be generated based on the first metal mask and the lower energy projection dataset”).
(Paragraph 0031, “The density line-integral projections may be reconstructed to form a density map or image of each respective basis material, such as bone, soft tissue, and/or contrast agent maps;” iodine is read as a contrast agent map).
Regarding dependent claim 10, the rejection of claim 6 is incorporated herein. Additionally, Sen Sharma in the combination further discloses wherein the energy resolved CT image data is acquired in a single scan by using a photon counting detector using at least one energy threshold (paragraph 0037, “For example, the first projection dataset may comprise a high energy projection dataset and the second projection dataset may comprise a low energy projection dataset. The first and second projection datasets may be acquired using any dual or multi-energy CT imaging technology, including but not limited to fast kV switching, two-tube two-detector (2T2D), dual layer, rotate-rotate, photon counting, and so on”), and wherein the at least one energy threshold is chosen depending on at least one use of the result of the multi-energy technique in at least one of the metal artifact reduction process (Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold. A second metal mask may then be generated based on the first metal mask and the lower energy projection dataset”) and depending on at least one imaging task information (paragraph 0023, “Computer 36 also receives commands and scanning parameters from an operator via console 40”).
(Paragraph 0001, “Embodiments of the subject matter disclosed herein relate to diagnostic imaging, and more particularly, to metal artifact reduction for dual energy spectral computed tomography (CT) imaging;” paragraph 0005, “and displaying an image reconstructed from the corrected first and second projection datasets.”), associated with a relatively highest energy range determined using the highest threshold in a photon counting detector (Paragraph 0026, “As described above, each detector 20 may be designed to directly convert radiographic energy to electrical signals containing energy discriminatory or photon count data;” Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold.”).
Regarding dependent claim 21, the rejection of claim 7 is incorporated herein. Additionally, Sen Sharma in the combination further discloses wherein spectral information, determined as a result of the multi-energy technique, is used for definition of material specific thresholding masks (paragraph 0002, “Dual or multi-energy spectral computed tomography
(CT) systems can reveal the densities of different materials in an object and generate images acquired at multiple monochromatic x-ray energy levels. In the absence of object scatter, a system derives the behavior at a different energy based on a signal from two regions of photon energy in the spectrum: the low-energy and the high-energy portions of the incident x-ray spectrum.”… “The detected signals from two energy regions provide sufficient information to resolve the energy dependence of the material being imaged.;” thus thresholding based upon the energy levels clearly shows the different signal per the material type; Paragraph 0042, “a first metal mask may be generated by applying simple thresholding to the higher energy projection dataset with a first metal threshold. A second metal mask may then be generated based on the first metal mask and the lower energy projection dataset”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2015/168147 discloses a method of segmentation and spectrum-based metal artifact reduction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668